DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered. 
Status of Claims
2. 	Claims 1, 3-12, 27-28 are pending wherein claims 1 and 27 are in independent form. 
3.	Claims 1 and 27 have been amended. 
4.	Claim 2 has been cancelled.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-12, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20210112375 A1, hereinafter referred to as Lee) in view of Hui et al (US 20210029692 A1, hereinafter referred to as Hui).
		Re claim 1, Lee teaches a method for wireless communication performed at a transmitter user equipment (UE) (TX UE) (Fig. 16), comprising:
	(i) determining a first zone identifier (ID) corresponding to a first zone in which the transmitter UE is located (Zone ID of the zone where transmitting UE is located) (Fig. 16, Fig. 19-21, Fig. 23-26, Par 0135-0139, Par 0167-0174, Par 0177-0179, Par 0195-0197, Par 0212-0214);
	(ii) determining a distance threshold based on a distance requirement of an application associated with the transmitter UE (target distance of a service transmitted by the transmitting UE) (Fig. 16, Fig. 19-21, Fig. 23-26, Par 0135-0139, Par 0142-0145, Par 0167-0174, Par 0195-0198, Par 0204-0209);
	(iii) determining a second zone ID based on the first zone ID (adjacent zones/neighboring zones/sub-zones IDs (such as zone IDs b, d, e, f, h, Fig. 19) associated with zone e where transmitting UE is located), the distance threshold, a size of the first zone, or any combination thereof, wherein the first zone ID (ID of the zone where the transmitting UE is located such as Zone ID e, Fig. 19) represents an individual zone within the subset of adjacent zones (Zone ID of the transmitting UE (such as zone e, Fig. 19) is included within the zone IDs of the adjacent zones such as b, d, e, f, h, Fig. 19)  (Fig. 16, Fig. 19-21, Fig. 23-26, Par 0135-0139, Par 0167-0174, Par 0177-0179, Par 0195-0197); and
	(iv) transmitting the second zone ID (adjacent zones/neighboring zones/sub-zones IDs (such as zone IDs b, d, e, f, h, Fig. 19) associated with zone e where transmitting UE is located) and the distance threshold (target distance) to one or more receiver UEs (Fig. 16, Fig. 19-21, Fig. 23-26, Par 0135-0139, Par 0142-0145, Par 0167-0174, Par 0177-0179, Par 0195-0199, Par 0204-0209).
		Lee does not disclose that the second zone ID is the same for each of a subset of adjacent zones of a set of zones.
		Hui teaches that the second zone ID (Primary zone ID) is the same for each of a subset of adjacent zones (secondary zones within a primary zone have the same primary zone ID) of a set of zones (Primary zone including secondary zones) (Fig. 27-31, Fig. 34, Fig. 44, Par 0339-0345, Par 0348).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lee by including Hui’s primary zone identifier for the purpose of properly configuring different zones to map the resource pools (RP) with different zones to reduce latency, interference and improve communication efficiency, as taught by Hui (Par 0335-0337). 
		Lee discloses to determine a first zone ID of the transmitting UE and second zone ID representing the adjacent zones of the first zone ID (Fig. 19-20). Hui discloses that a primary zone includes a plurality of adjacent secondary zones wherein the primary zone ID is the same for the plurality of adjacent secondary zones (Fig. 27-28). Therefore, Lee in view of Hui is capable of  determining a second zone ID (Primary zone ID, reference Hui, Fig. 27-31) based on the first zone ID, the distance threshold, a size of the first zone, or any combination thereof (secondary zones are included within the primary zone, Fig. 27-28, Reference Hui), wherein the second zone ID represents is the same for each of a subset of adjacent zones of a set of zones (primary zone ID is the same for the secondary zones within the primary zone, Fig. 27-28, Reference Hui), and wherein the first zone ID represents an individual zone within the subset of adjacent zones (secondary zone ID represents an individual zone within the primary zone, Fig. 27-28, Reference Hui) and it would have been obvious to do so to properly configure different zones to map the resource pools (RP) with different zones to reduce latency, interference and improve communication efficiency, as taught by Hui (Par 0335-0337).
		Claim 27 recites a user equipment performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 3, Lee teaches that the set of zones comprises a zone area or a plurality of zones (Zones/sub-zones shown in Fig. 19-21) (Par 0167-0174, Par 0177-0179).
		Re claims 4, 28, Lee teaches that a number of bits of the first zone ID is n bits (location information includes X (latitude), Y (longitude) and size of each of X and Y is approximately 10 bits, Par 0148, Par 0209), a number of bits of the second zone ID is m bits (location information includes X (latitude), Y (longitude) and size of each of X and Y is approximately 10 bits, Par 0148, and Zones including adjacent zones are expressed in terms of latitude, longitude, altitude, Par 0209), and m is less than or equal to n (size of each of X and Y is approximately 10 bits, Par 0148, and the Zones including adjacent zones are expressed in terms of latitude, longitude, altitude, Par 0209), n/2 bits represent an x-axis of the first zone (size of X (latitude) is approximately 10 bits), n/2 bits represent a y-axis of the first zone (size of Y (longitude) is approximately 10 bits), m/2 bits represent an x-axis of the second zone ID (when the Zones including adjacent zones are expressed in terms of latitude, longitude, altitude, Par 0209, size of X (latitude) is approximately 10 bits), and m/2 bits represent a y-axis of the second zone ID (when the Zones including adjacent zones are expressed in terms of latitude, longitude, altitude, Par 0209, size of Y (longitude) is approximately 10 bits) (Par 0147-0148, Par 0209). 
		Re claim 5, Lee teaches that the second zone ID comprises a subset of bits of the first zone ID (LSB of the zone IDs/transmitting part of zone IDS) (Par 0169, Par 0171, Par 0174, Par 0178, Par 0209).
		Re claim 6, Lee teaches that the subset of bits of the first zone ID comprise one or more most significant bits of the first zone ID (MSB of the location information) (Par 0159-0160).
		Re claim 7, Lee teaches to determine a location of the transmitter UE; and identify the first zone based on the location of the transmitter UE (zone where transmitting UE is located) (Fig. 16, Fig. 19-21, Fig. 23-26, Par 0135-0139, Par 0167-0174, Par 0177-0179, Par 0195-0197, Par 0209, Par 0212-0214).
		Re claim 8, Lee teaches that a surface area of the earth is divided into a plurality of zone areas (zones a-i, Fig. 19), the plurality of zone areas including a first zone area (area comprising zones b, d, e, f, h, Fig. 19), the first zone area comprises a plurality of zones (zones b, d, e, f, h, Fig. 19), the plurality of zones including the first zone (zone e where the transmitting UE is located, Fig. 19), the plurality of zones is uniquely identified within the first zone area  (area comprising zones b, d, e, f, h, Fig. 19) by a corresponding plurality of zone IDs (Zone ID b, Zone ID d, Zone ID e, Zone ID f, Zone ID h, Fig. 19), the plurality of zone IDs including the first zone ID (Zone ID e, Fig. 19), and a group of adjacent zones (zones b, d, e, f, h, Fig. 19) within the plurality of zones is associated with the second zone ID (adjacent zones/neighboring zones ID (such as zone IDs b, d, e, f, h, Fig. 19) associated with zone e where transmitting UE is located), the group of adjacent zones including the first zone (zone e where transmitting UE is located) (Fig. 19-20, Par 0167, Par 0171, Par 0174).
		Re claim 9, Lee teaches that a surface area of the earth is divided into a plurality of zones (zones a-i, Fig. 19), the plurality of zones including the first zone (zone e), the plurality of zones is uniquely identified within the plurality of zones by a corresponding plurality of zone IDs (zone IDs a-i uniquely identify each of the plurality of zones, Fig. 19), the plurality of zone IDs (zone id a-i, Fig. 19) including the first zone ID (zone e), and a group of adjacent zones (zones b, d, e, f, h, Fig. 19) within the plurality of zones (zones a-i, Fig. 19) is associated with the second zone ID (adjacent zones/neighboring zones ID (such as zone IDs b, d, e, f, h, Fig. 19) associated with zone e where transmitting UE is located), the group of adjacent zones including the first zone (adjacent zones b, d, e, f, h include zone e of the transmitting UE) (Fig. 19-20, Par 0167, Par 0171, Par 0174).
		Re claim 10, Lee teaches that the distance threshold is a hybrid automatic repeat request (HARQ) feedback distance threshold (target distance is associated with HARQ feedback) (Fig, 19-21, Fig. 23-25, Par 0135, Par 0142-0144, Par 0167-0179, Par 0195-0202, Par 0204-0209).
		Re claim 11, Lee teaches that the transmitter UE transmits the second zone ID and the distance threshold to the one or more receiver UEs over a sidelink communication link (PSCCH, PSSCH) (Fig. 16, Fig. 19-21, Fig. 23-26, Par 0135-0144, Par 0195-0197, Par 0204-0209). 
		Re claim 12, Lee teaches that the transmitter UE transmits the second zone ID (location information including adjacent zones/neighboring zones/sub-zones associated with the zone where transmitting UE is located) and the distance threshold (target distance) to the one or more receiver UEs over the sidelink communication link in sidelink control information (sidelink control information, SCI) (Fig. 16, Fig. 23-26, Par 0137-0144, Par 0195-0197, Par 0204-0209, Par 0212-0215).
Relevant Prior Art
		Kang et al (US 20200351981 A1) discloses that a transmitter UE transmits location information and a range information as sidelink control information (SCI) to the receiver UE. The receiver UE calculates a distance between the receiver UE and the transmitter UE based on the location of the receiver UE and the transmitter UE and determines HARQ feedback transmission by comparing the determined distance with the range information received from the transmitter UE (Fig. 5-10).


















Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473